DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on September 10, 2021.
Claims 1-3 are pending in the instant application.
Claims 1-3 are amended.

Response to Arguments
Applicant's remarks filed 09/10/2021, page 8, regarding the double patenting rejection have been considered and are acknowledged. The double patenting rejection is maintained.

Applicant's remarks filed 09/10/2021, pages 8-12, regarding the rejection of claim 1, and similarly claims 2-3 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
First, the Applicant asserts that the, “claimed specific neighboring image block of one coding unit,” refers to an image block neighboring to the claimed “one coding unit,” and is an image bock in a same image as the “one coding unit.” See, e.g., Applicant’s specification, Paragraphs [0192], [0193], [0196], and [0238].
temporally neighboring the one coding unit. Examiner reads the collocated block 240 as a specific neighboring block that is temporally neighboring current block 238 as shown in Fig. 8. Then, the reference image that the specific neighboring image block is referencing off of, being image 236, is also the same image that is being referred to as the collocated reference picture 236 of the coding unit 238. Therefore Lee reads on the claim limitation of, “determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a collocated reference image of the one coding unit.” Secondly, it is noted that the features upon which applicant relies (i.e., claimed specific neighboring image block of one coding unit,” refers to an image block neighboring to the claimed “one coding unit,” and is an image bock in a same image as the “one coding unit.” See, e.g., Applicant’s specification, Paragraphs [0192], [0193], [0196], and [0238]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the Applicant asserts that Lee does not disclose, “the specific neighboring image block being a first neighboring image block obtained by scanning in a current image containing the one coding unit according to a specific scanning order.”
The Examiner respectfully disagrees. First, in Paragraphs [0235]-[0239], Lee discloses that all neighboring blocks including collocated blocks in previous coded pictures are obtained for motion prediction derivation upon scanning the sub-PUs within In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Lastly, the Applicant asserts that Lee does not disclose, “determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block.” 
The Examiner respectfully disagrees. Lee, in Paragraphs [0129]-[0131] and Fig. 8, discloses the PU located in collocated reference picture 236 as the related reference block, wherein the PU is referenced by the collocated MV 244 for block 240, analogized again as the specific neighboring image block. The PU is related to, or of, the one coding unit they are used as motion information for use in predicting the one coding unit in current picture 230. Furthermore, the Applicant does not explain why Lee’s “collocated block 240 cannot correspond to the claimed specific neighboring image block,” as required by 37 CFR 1.111(b). Additionally, the Examiner does not depend on Wahadaniah to teach of the above noted claim limitations because Lee already discloses them as discussed above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore, the rejection of claim 1, and similarly claims 2-3 under 35 USC 103 is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Co-Pending Application No. 17/039,862
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,862 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Instant – 17/220,756
Co-Pending – 17/039,862
1. A video processing method comprising:
1. A video image processing method comprising:

dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method;
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, 
determining a specific neighboring image block of the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units;
and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order;

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block;
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block
each being an 8x8 image block;
dividing the related reference block into several related reference sub-blocks;
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image:
in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image:
determining a scaling factor of the motion vector of the one of the related reference sub-blocks according to: 
determining a scaling factor of the motion vector of the one related reference sub-block according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;



a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and
a temporal distance between the co-located reference image of the one of the one or more coding units and an image containing the one of the one or more coding units; and


performing prediction for the one of the one or more coding units according to the motion vector of the one of the related reference sub-blocks after being scaled.
in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image,
in response to the motion vector of the one of the related reference sub-blocks pointing to a long-term reference image:

performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
performing prediction for the one of the one or more coding units according to the motion vector of the one of the related reference sub-blocks after being scaled.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order, and each being an 8x8 image block;.
However, these limitation are known in the art as evidenced by Lee as noted:
the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image]; and 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,862 add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of in response to determining, according to sequence parameter set (SPS), that a motion vector of one 
However, these limitation are known in the art as evidenced by Wahadaniah as noted:
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term (or long-term) reference image [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,862 add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending application No. 17/039,862 in view Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,879
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,879 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Instant – 17/220,756
Co-Pending – 17/039,879
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method;

determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, 

and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order;


determining a related reference block of one of the sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block;
dividing the related reference block into several related reference sub-blocks;
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image:
in response to a motion vector of the related reference block of the one of the subblocks pointing to a short-term reference image:

determining a scaling factor of the motion vector of the one related reference sub-block according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and

scaling the motion vector of the one related reference sub-block using the scaling factor; and


a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; 
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and

performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and

in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image,
in response to the motion vector of the related reference block of the one of the sub-blocks pointing to a long-term reference image:
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and


dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block. 
However, these limitation are known in the art as evidenced by Lee as noted:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques];
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a collocated reference image of the one coding unit [Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image], and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image];
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,879 add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image or long-term reference image.
However, these limitation are known in the art as evidenced by Wahadaniah as noted:
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks or long-term) reference image [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,879 add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending application No. 17/039,879 in view Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,903
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,903 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Instant – 17/220,756
Co-Pending – 17/039,903
1. A video processing method comprising:
1. A video image processing method comprising:

dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method;
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order;

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block;

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block;

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image:
in response to the base motion vector pointing to a short-term reference image,
determining a scaling factor of the motion vector of the one related reference sub-block according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and

in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image,
in response to the base motion vector pointing to a long-term reference image,
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
performing prediction for the one of the one or more coding units according to the base motion vector after being scaled.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order; determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit; scaling the motion vector of the one related reference sub-block using the scaling factor; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled.
However, these limitation are known in the art as evidenced by Lee as noted:
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a collocated reference image of the one coding unit [Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image], and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image];
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block];
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
determining a scaling of the motion vector of the one related reference subblock [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs] according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Current temporal distance, as temporal distance between current reference picture, as a reference image pointed to by TMVP 242 as motion vector of the related reference block and co-located reference image], and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Collocated temporal distance, as temporal distance between collocated reference picture and collocated picture, as image containing one or more coding units];
scaling the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs]; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,903 add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image or long-term reference image.
However, these limitation are known in the art as evidenced by Wahadaniah as noted:
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks or long-term) reference image [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,903 add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending application No. 17/039,903 in view Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,924
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,924 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Instant – 17/220,756
Co-Pending – 17/039,924
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method;

determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order;

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block;

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block;

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image:
in response to the candidate motion vector of the one of the one or more sub-blocks pointing to the short-term reference image,
determining a scaling factor of the motion vector of the one related reference sub-block according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and

in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image,
in response to the candidate motion vector of the one of the one or more sub-blocks pointing to the long-term reference image, 
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
and performing prediction for the one of the one or more sub-blocks or the current image block according to the candidate motion vector after being scaled


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order; determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit; scaling the motion vector of the one related reference sub-block using the scaling factor; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled.
However, these limitation are known in the art as evidenced by Lee as noted:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques];
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a collocated reference image of the one coding unit [Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image], and the specific [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image];
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block];
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
determining a scaling of the motion vector of the one related reference subblock [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs] according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Current temporal distance, as temporal distance between current reference picture, as a reference image pointed to by TMVP 242 as motion vector of the related reference block and co-located reference image], and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Collocated temporal distance, as temporal distance between collocated reference picture and collocated picture, as image containing one or more coding units];
scaling the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs]; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,924 add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of in response to determining, according to sequence parameter set (SPS), that a motion vector of one 
However, these limitation are known in the art as evidenced by Wahadaniah as noted:
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term (or long-term) reference image [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,924 add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending application No. 17/039,924 in view Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,939
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,939 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Instant – 17/220,756
Co-Pending – 17/039,939
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method;

determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image obtained by scanning in a current image containing the one coding unit according to a specific scanning order;

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block;

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block;

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image:
in response to a motion vector of the related reference block of the one of the one or more sub-blocks pointing to a short-term reference image:

determining a scaling factor of the motion vector of the one related reference sub-block according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and

a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the one or more sub-blocks and the co-
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and
scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor;

according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image,
in response to the motion vector of the related reference block of the one of the one or more sub-blocks pointing to a long-term reference image:
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit, and the specific neighboring image block being a first neighboring image block obtained by scanning in a current image containing the one coding unit according to a specific scanning order; determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit; scaling the motion vector of the one related reference sub-block using the scaling factor; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled.
However, these limitation are known in the art as evidenced by Lee as noted:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques];
determining a specific neighboring image block of one coding unit of the one or more coding units, a reference image of the specific neighboring image block being [Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image], and the specific neighboring image block being a first neighboring image block obtained by scanning in a current image containing the one coding unit according to a specific scanning order [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image];
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block];
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
[Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs] according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Current temporal distance, as temporal distance between current reference picture, as a reference image pointed to by TMVP 242 as motion vector of the related reference block and co-located reference image], and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Collocated temporal distance, as temporal distance between collocated reference picture and collocated picture, as image containing one or more coding units];
scaling the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs]; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,939 add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], 
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image or long-term reference image.
However, these limitation are known in the art as evidenced by Wahadaniah as noted:
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term (or long-term) reference image [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the 17/039,939 add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending application No. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0332099 A1) (hereinafter Lee) in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).

Regarding claim 1, Lee discloses a video processing method comprising:
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques];
[Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image], and the specific neighboring image block being a first neighboring image block obtained by scanning in a current image containing the one coding unit according to a specific scanning order [Paragraph [0235]-[0239], Fig. 8 & 14, All neighboring blocks (a, b, . . . i) and their collocated blocks, as first neighboring image, in previous coded pictures are spatial and temporal neighboring blocks that are treated as available according to raster scanning order (A, B, C, D, E,…) applied to current sub-PUs in current image];
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block];
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs];
[Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs] according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Current temporal distance, as temporal distance between current reference picture, as a reference image pointed to by TMVP 242 as motion vector of the related reference block and co-located reference image], and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Collocated temporal distance, as temporal distance between collocated reference picture and collocated picture, as image containing one or more coding units];
scaling the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs]; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].
However, Lee does not explicitly disclose 

determining a scaling factor of the motion vector of the one related reference subblock according to:
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
Wahadaniah teaches of in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: determining a scaling factor of the motion vector of the one related reference subblock according to: a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit; scaling the motion vector of the one related using the scaling factor [Paragraph [0102], [0118], [0142]-[0148] & [0277]-[0278], Fig. 15A, If both reference pictures are short-term ones, the candidate motion vector is scaled according to a ratio, as scaling factor, of a temporal distance from the reference picture for the current block to the current picture with respect to a temporal distance from the reference picture for the neighboring block to the current picture, when each of the reference picture for the current block and the reference picture for the neighboring block is determined to be a short-term reference picture, wherein classification of reference picture as short-term is written in sequence header, or sequence parameter set]; and
in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, Scaling of a motion vector is skipped when both the two reference pictures are long-term reference pictures, thus used for prediction without scaling, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to incorporate and implement the long-term and short-term picture processing and motion vector scaling of Wahadaniah as above, to reduce the amount of operations for long-(Wahadaniah, Paragraph [0011], [0102]-[0103] & [0343]).

Regarding claims (2-3), encoder and decoder claims (2-3), respectively, are drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore encoder claim 2 and decoder claim 3 each correspond to method claim 1, and are rejected for the same reasons of obviousness as used above.
Furthermore, Lee discloses a memory storing instructions; and a processor configured to execute the instructions [Paragraph [0328]-[0330], invention embodied in the form of a software stored in a storage medium such as ROM/RAM, as instructions for execution by one or more processors]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL CHANG/Examiner, Art Unit 2487